Title: From Thomas Jefferson to James Maury, 1 May 1791
From: Jefferson, Thomas
To: Maury, James



Dear Sir
Philadelphia May 1. 1791.

Mr. Coxe, Assistant secretary of our treasury, interests himself in behalf of a Mr. Parkinson here, whose family is in your neighborhood, and who is desirous of having them brought here. I will thank you for your attention to any thing Mr. Coxe may desire on this subject, and as he is not known to you, I take a pleasure in assuring you that his faith and his ability to comply with whatever he may engage on behalf of Mr. Parkinson may be counted on with the utmost certainty and punctuality.—I am, Dear Sir, with great esteem & attachment Your sincere friend & humble servt,

Th: Jefferson

